 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          SRC LABS, LLC, et al.,                       CASE NO. C18-0317JLR

11                               Plaintiffs,             ORDER TO SHOW CAUSE
                   v.
12
            AMAZON WEB SERVICES, INC.,
13
            et al.,
14
                                 Defendants.
15
            On May 10, 2018, the parties filed a joint status report in which they represented
16
     that three of the five patents-at-issue in this case—U.S. Patent Nos. 6,434,687 (“the ’687
17
     patent”), 7,225,324 (“the ’324 patent”), and 7,620,800 (“the ’800 patent”)—are also
18
     asserted in a related matter before this court, SRC Labs, LLC v. Microsoft Corporation,
19
     No. C18-0321JLR (W.D. Wash.). (See JSR (Dkt. # 93) at 5.) Based on this
20
     representation, the court consolidated this matter with SRC Labs, LLC v. Microsoft
21
     Corporation, No. C18-0321JLR (W.D. Wash.) for purposes of the Markman hearing and
22


     ORDER - 1
 1   Markman-related pretrial matters. (See 5/22/18 Min. Order (Dkt. # 96); Sched. Order

 2   (Dkt. # 95).) The court scheduled the consolidated Markman hearing for December

 3   20-21, 2018. (Sched. Order at 2.)

 4          On November 20, 2018, the court entered an order staying SRC Labs, LLC v.

 5   Microsoft Corporation, No. C18-0321JLR (W.D. Wash.) pending the U.S. Patent and

 6   Trademark Office’s decision on Microsoft Corporation’s (“Microsoft”) 10 inter partes

 7   review (“IPR”) petitions. See Microsoft Corporation, No. C18-0321JLR, Dkt. # 139 at

 8   15-16. Accordingly, that case will not participate in the Markman hearing on December

 9   20-21, 2018. See id. Certain of Microsoft’s IPR petitions relate to the ’687 patent, the

10   ’324 patent, and the ’800 patent at issue in this case. See id., Dkt. # 117 at 6.

11          In light of the order staying SRC Labs, LLC v. Microsoft Corporation, No. C18-

12   0321JLR (W.D. Wash.), the court ORDERS the parties within seven (7) days of the date

13   of this order to show cause why this matter should not be stayed pending resolution of

14   Microsoft’s IPR petitions that relate to the ’687 patent, the ’324 patent, and the ’800

15   patent. The parties may file joint or separate responses to this order. Any response to

16   this order shall not exceed ten (10) pages.

17          Dated this 20th day of November, 2018.

18

19                                                      A
                                                        JAMES L. ROBART
20
                                                        United States District Judge
21

22


     ORDER - 2
